DETAILED ACTION

Status of Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. 
Claims 1, 9-12, 16, 19 are pending. 
Claims 1,  16, and 19 are under consideration.
Claims 9-12 are withdrawn. 
  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as several synthetic emulsifiers are cited. Claim 1 states at least one synthetic emulsifier that is ethoxylated castor oil is present but also states that the synthetic emulsifier is selected from the groups consisting of polyethylene glycol esters of fatty acids and sorbitan monolaurate.  It is unclear how many emulsifiers are actually required as the claim seems to contradict itself as to what exactly is the synthetic emulsifier.

Claim 1 is the sole independent claim. Claims 16 and 19 are rejected as the depend from claim 1 and include all the limitations of claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN104839508 in view of Bregni et al., Some Considerations about the hydrophilic-lipophilic balance system, International Journal of Pharmaceutics 356 (2008) 44–51 (BREGNI) in view of WO2012/168786 (NAZZARO).  
Applicants have provided a translation of CN104839508 and this is relied upon in the rejection. 
Claim 1 recites an animal feed supplement comprising a combination of lysolecithin at least one monoglyceride selected from the group consisting of glycerol monooleate and glycerol monostearate and at least one synthetic emulsifier, said synthetic emulsifier being ethoxylated castor oil, whereby the synthetic emulsifier  is selected from the groups consisting of polyethylene glycol esters of fatty  acids and sorbitan monolaurate. 
As to claim 1, CN104839508 teaches an emulsifier that comprises 2-15% of monoglycerides, 5-15% lysolecithin, and 2-20% of a synthetic emulsifier such as Span-80 (pg. 3, fourth paragraph of translation).  
At page 6, CN104839508 is taught that the Span-80 is an emulsifier produced by a sorbitan and oleic acid reaction. Thus, it is a synthetic emulsifier. 
The composite emulsifier used in CN104839508 is a surfactant with a hydrophilic group and oleophilic group, which can make mutually immiscible two phases (such as oil and water) mutually immiscible to form a uniform emulsified body. This facilitates fat digestion and utilization (see page 6, second paragraph). 
Thus, CN104839508 teaches the use of lysolecithin, monoglycerides and synthetic emulsifiers.
CN104839508 does not teach the use of monoglyceride selected from the group consisting of glycerol monooleate and glycerol monostearate or the HLB value of a synthetic emulsifier selected from the group consisting of polyethylene glycol esters of fatty acids and sorbitan monolaurate. 
However, BREGNI teaches that the HLB value of Span-80 is falls somewhere between 4.3 and 6.8 (see Table 5 on page 49). BREGNI explains that the HLB system is a surfactant classification system (abstract). BREGNI also teaches that glycerol monostearate also functions as an emulsifier and has an HLB of 4.15 (see pg. 47, tight column, last paragraph).     
It would have been obvious to modify CN104839508 to include glyceryl monostearate, as BREGNI teaches that glycerol monostearate is an emulsifier with similar properties to the SPAN-80 emulsifier of CN10439508  (i.e., low HLB,   a lower HLB values indicate a more lipophilic emulsifier, whereas higher values indicate a more hydrophilic emulsifier.  
CN104839508 does teach at page 4, third paragraph and at the bottom of page 6 that polyethyleneglycol compounds can be added. 
NAZZARO teaches adding ethoxylated castor oil, for example E484, and/or polyethylene glycol esters of fatty acids obtained from soybean oil as an additive for feed and that it is approved for use in animal feeds by the relevant EU regulatory agencies.  Ethoxylated castor oil, also known by the name glyceryl polyethylene glycol ricinoleate or glycerol polyethylene glycol ricinoleate is a surfactant compound or emulsifier included in the list of authorized animal feed additives. The ethoxylated castor oil contains from 8 to 200 ethyleneoxy groups (see page 2, last four paragraphs). NAZZARO teaches that the addition of the ethoxylated castor oil allows the feed to be produced more easily by easing friction during processing.  Among the factors that most greatly impact the cost of producing an animal feed we may mention, for example, the cost of the electricity needed for the equipment and the downtimes that result every time the equipment is disabled due to the activation of the equipment safety systems, which are triggered every time there is an increase in temperature due to friction during the mixing, compression and/or pelletting steps, or an excessive demand of energy from the motors present in the plant (pg. 1, third full paragraph). Thus, theethoxylated castor oil serves as a surface active agent which reduces friction so that the feed can be produced more easily. This reduces costs.
Thus, it would have been obvious to modify the references above with ethoxylated castor oil and/or polyethylene glycol esters of fatty acids as NAZZARO teaches that the addition of such agents reduces friction during processing.  This reduces costs.
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). ** 


Claim 19 recites that the composition comprises about 84.5% by weight lysolecithin, about 14.1% by weight monoglyceride, and about 1.4% by weight synthetic emulsifier.
As noted above, CN104839508 teaches an emulsifier that comprises 2-15% of monoglycerides, 5-15% lysolecithin, and 2-20% of a synthetic emulsifier such as Span-80 (pg. 3, fourth paragraph of translation).  It would have been obvious to one skilled in the art to vary the amount of ingredients based on the desired amount of fat utilization (see page 6, second paragraph). 

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN104839508, BREGNI, and NA as applied to claims 1 and 19 above, and further in view of Kamel, Chapter 8, Emulsifiers, Food Additive User’s Handbook, 1991 KAMEL). 
Claim 16 recites that the monoglycerides have an iodine value of between 0 and 200 gl2/100 g.
CN104839508, BREGNI and NAZZARO are cited for the reasons noted above. 
The references are silent as to the iodine value of the monoglycerides. 
KAMEL teaches that monoglycerides are the most commonly used food emulsifiers and have an iodine value of 1-100 (pg. 178, Monoglycerides section). 
It would have been obvious to modify the above references to use the monoglycerides of KAMEL, as KAMEL  teaches that these monoglycerides also provide the same function (i.e.,  a surface-active agent that reduce surface tension of liquids) and are the most commonly used food emulsifiers  (pg. 178). 
 
Relevant Art Not Cited
6,083,520
6,303,752
2012/0148718

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that the ‘508 patent describes only the use of Ariacel-80 (i.e. sorbitan monooleate, Span 80), which is a water-insoluble emulsifying agent having an HLB of about 4.3. It would not have been obvious for a person skilled in the art to have substituted Applicant’s claimed synthetic, highly water-soluble emulsifier for the water-insoluble Ariacel-80 of the ‘508 patent.
However, applicants own specification does not support this argument. At page 6, lines 17-23 it is stated that any synthetic emulsifier must have an HLB of between 2 and 20. Hydrophile lipophile balance (HLB) is a way of measuring a substances solubility within water or oil.  At page 6, CN104839508 is taught that the Span-80 is an emulsifier produced by a sorbitan and oleic acid reaction. Thus, it is a synthetic emulsifier. Moreover, the composite emulsifier used in CN104839508 is a surfactant with a hydrophilic group and oleophilic group, which can make mutually immiscible two phases (such as oil and water) mutually immiscible to form a uniform emulsified body. This facilitates fat digestion and utilization (see page 6, second paragraph).  Bregni is cited for the teaching that the HLB value of Span-80 falls somewhere between 4.3 and 6.8 and that glycerol monostearate also functions as an emulsifier having an HLB of 4.15. (Office Action, pp. 4-5). Thus, the emulsifiers of the cited prior art are within the HLB value taught by the present specification. 
Furthermore, the claims do not require a particular solubility. In this regard, applicant’s arguments are not commensurate in scope with the claims. 
Applicant also argues that the present invention exhibits unexpected synergistic effect with its claimed combination of ingredients  The results of Example 1 demonstrated that animal fat treated with the claimed composition accumulated markedly higher free fatty acids than animal fat treated just with lysolecithin. (Para. 0039). Example 2 further demonstrated that the absorption of monoglycerides and free fatty acids was significantly higher using the claimed compositions of the invention versus control. (Para. 0057). Specifically, the absorption of monoglycerides was more than doubled, and absorption of free fatty acids increased by more than 75%. (Para. 0058). In addition, Example 3 measured the ABW, ADG, and FCR of birds fed the compositions of the claimed invention versus control. The results were that ABW and ADG were significantly higher in birds fed the positive control and the claimed compositions, while FCR was significantly lower. (Para. 0074). Evidence of this synergy further demonstrates the non- obviousness of the claimed invention. See e.g. Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804 (Fed. Cir. 1989).
The applicant argues that the unusual relative ratios of synthetic emulsifier to lecithin provide an unexpected synergistic improvement in digestion and animal performance.   In support of this position, the applicant cites to Examples 1-5 in the present application.
However, none of the claims are commensurate in scope with these arguments.  Claims 1, 14, 16, and 18 do not recite any amounts or ratios. While claim 19 recites specific amounts of lysolecithin, monoglyceride, and synthetic emulsifiers, claim 19 is still not commensurate in scope with the claims.  In Example 1, Mixtures A and B are provided. The mixtures are in very specific amounts of 84.5 g lysolecithin, 14.1 g of monoglycerides and 1.4 g of synthetic emulsifier. The only synthetic emulsifier used is ethoyxylated castor oil with a HLB value of 12.5. NONE of the claims recited this HLB value. Rather, the claims only recite an HLB of 2 to 20. There is no indication that unexpected results occur over the entire range. 
Moreover, the claimed invention allegedly exhibits unexpected results in terms of lipid digestion, nutrient digestion, etc… but the unexpected results are based on the claimed feed supplement being administered with fat (Example 1) and feeds (Examples 2-5).  None of the claims recite minimal or maximum amounts that must be present in feed compositions to obtain the alleged unexpected results or how much of the overall feed composition must be consumed by a subject in need thereof to obtain the unexpected results.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                                                                  
/DONALD R SPAMER/Primary Examiner, Art Unit 1799